68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julius PITTMAN, Plaintiff-Appellant,v.John B. METZGER, III, Chairman, Virginia Parole Board,Defendant-Appellee.
No. 95-6010.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 12, 1995.Decided:  Oct. 23, 1995.

Julius Pittman, Appellant Pro Se.
Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We placed this case in abeyance pending this court's decision in Hill v. Jackson, No. 94-6056 (4th Cir.  Sept. 6, 1995).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of Hill v. Jackson and the district court.  Pittman v. Metzger, No. CA-94-738 (E.D.Va. Dec. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED